Citation Nr: 0207675	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for sarcoidosis for the period December 1, 1992 
through April 12, 1999.

2. Entitlement to an evaluation higher than 30 percent for 
sarcoidosis, during the period beginning April 13, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted entitlement to service 
connection for sarcoidosis, rated as 10 percent disabling 
from December 1, 1992 to April 12, 1999, and as 30 percent 
disabling from April 13, 1999.  During the course of this 
appeal, the veteran moved to the jurisdiction of the 
Pittsburgh, Pennsylvania RO.  The veteran continues to 
disagree with the level of evaluation assigned.


FINDINGS OF FACT

1. For the period December 1, 1992 through October 6, 1996, 
the veteran's service connected sarcoidosis was manifested 
by dyspnea and a mild amount of pulmonary restriction.

2. For the period October 7, 1996 through April 12, 1999, the 
veteran's service connected sarcoidosis was manifested by 
dyspnea and a mild amount of pulmonary restriction.

3. For the period from April 13, 1999, the veteran's service 
connected sarcoidosis has been manifested by dyspnea, use 
of inhalers, and a moderate amount of pulmonary 
restriction.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for sarcoidosis have not been met for the period 
from December 1, 1992 through October 6, 1996.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §4.97, Diagnostic Code 6802 (1996).

2. The criteria for an evaluation in excess of 10 percent of 
sarcoidosis have not been met for the time period October 
7, 1996 through April 12, 1999.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§4.97, Diagnostic Code 6802 (1996); 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Code 6846 (2001).

3. The criteria for an evaluation in excess of 30 percent for 
sarcoidosis on and after April 13, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §4.97, Diagnostic Code 6802 (1996); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6846 (2001); 
66 Fed. Reg. 45630- 45632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 1993 
rating action, and were provided a Statement of the Case 
dated May 1996, and three Supplemental Statements of the Case 
dated April 1997, November 1999, and February 2002, as well 
as Board Remands dated September 1997 and May 2000.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
veteran has been afforded several examinations during the 
course of this claim, dated November 1994, March 1997, April 
1999, and January 2002.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


The Facts

A review of the record reflects that service connection was 
initially denied by a rating decision dated September 1993.  
A rating decision dated November 1994 granted service 
connection for sarcoidosis at a noncompensable level.  This 
decision was based on medical records that showed that the 
veteran underwent a mediastinoscopy consistent with 
sarcoidosis while in service.  A rating decision dated May 
1996 increased the veteran's evaluation to 10 percent, from 
the time of the grant of service connection, based on the 
veteran's complaints of dyspnea on exertion.  A further 
rating decision, dated November 1999, increased the veteran's 
evaluation for his sarcoidosis to 30 percent effective April 
13, 1999.  This increase was based on the results of a 
pulmonary function test taken that date.  The veteran 
continues to disagree with the level of evaluation assigned. 

With respect to this claim, the relevant evidence of record 
consists of the veteran's service medical records, the 
reports of VA outpatient treatment, and the reports of VA 
examinations.

The veteran's service medical records indicate that he was 
diagnosed with sarcoidosis in 1991, while still in service, 
by means of a lymph node biopsy.

The veteran received a VA examination in November 1994.  The 
results of that examination indicate, in relevant part, that 
the veteran has complained of dyspnea on exertion since his 
diagnosis.  Upon examination, the veteran was found to have a 
lung examination clear to auscultation and percussion without 
wheezes or crackles.  Cardiovascular examination found 
regular rate and rhythm without murmurs, rubs, or gallops.  
There was a 3 cm. surgical scar just above the sternal notch, 
described as nontender and well healed.  The examiner noted 
that the veteran had a chest X-ray in February 1994, which 
showed right hilar fullness and also in the paratracheal 
region.  This was reportedly unchanged from his previous 
chest X-rays.  The lung fields were clear.  The examiner 
diagnosed the veteran with sarcoidosis, apparently diagnosed 
by a lymph node biopsy in 1991.  Veteran had been advised to 
have yearly evaluations including a chest X-ray for this.  It 
was noted that, apparently in the past, the veteran had not 
had any other organs involved with sarcoid.  

VA eye examination in December 1994 revealed no evidence of 
ocular involvement of sarcoid.

Of record is a VA pulmonary function test dated December 
1994.  It indicates an FEV1 of 3.19 which is 68% of 
predicted, an FVC of 3.98 which is 69% of predicted, and an 
FEV1/FVC of 80%.  A note attached to the test indicates that 
the veteran gave a good effort for the testing.

The veteran received a VA examination in March 1997.  The 
report of that examination indicates, in relevant part, that 
pulmonary function tests demonstrated FEV1 of 3.4 which is 
75% of predicted, and an FVC of 4.2 which is 74% of 
predicted, demonstrating a moderate restrictive pattern, 
according to the examiner.  Upon physical examination, the 
veteran's blood pressure was 120/60.  His chest was clear, 
and his heart had a regular rate and rhythm.  Abdomen was 
soft and nontender without hepatosplenomegaly.  The 
examiner's assessment was of sarcoidosis, diagnosed by tissue 
examination in 1991, with a restrictive pattern on his 
pulmonary function testing and limited exercise tolerance 
secondary to shortness of breath.

The veteran underwent pulmonary function testing on April 13, 
1999.  At that time, the veteran had an FVC of 5.62, which 
was 70% of predicted, an FEV1 of 4.55, which was 69% of 
predicted, and an FEV1/FVC ratio of 81%.  The DLCO was 59% of 
predicted. 

The veteran underwent a VA examination in April 1999.  The 
results of that examination indicate, in relevant part, that 
the veteran reported that his current symptoms included 
dyspnea on exertion of a fairly short distance.  He reported 
that walking approximately 2 or 3 blocks causes him to be 
dyspneic.  He wheezes when he exerts himself.  He does not 
have a chronic cough or sputum expectoration but does have 
some element of chest tightness.  He has no history of any 
occupational exposures.  The veteran noted a history of 
multiple allergies in the past, and a history of eczema.  

Upon physical examination, the veteran was noted to be 6 feet 
2 inches tall and he weighed 287 pounds.  He had a heart rate 
of 64 beats per minute, and respiratory rate of 16 per 
minute.  The nose and throat were clear and unremarkable.  
The neck showed no adenopathy.  There was no jugular venous 
distention.  His lungs were clear to auscultation with no 
wheezes, rales, or rhonchi.  Heart showed a regular rhythm 
with no murmur or gallop noted.  The abdomen was obese but 
soft and nontender without palpable masses or organomegaly.  
The extremities showed no clubbing, cyanosis, or edema.  He 
was fully awake, alert, and oriented, moving all extremities.

Chest X-ray from April 1999 showed somewhat small lung 
volumes.  There did appear to be some right paratracheal 
adenopathy present.  The lung parenchyma looked normal.  The 
lung volumes were somewhat small.  He had pulmonary function 
tests done at the Charleston VA medical center, which, 
prebronchodilator, showed FVC 70% of predicted, FEV1 69% of 
predicted, and FEV1/FVC at .79.  After aerosolized 
bronchodilator, there was no appreciable difference.  The 
diffusion capacity was 59% of predicted and the diffusion 
capacity when corrected for alveolar volume was 74% of 
predicted.  The examiner's impression was that the veteran 
appeared to have sarcoidosis as documented by a biopsy of a 
paratracheal lymph node in 1991 at mediastinoscopy.  The X-
ray did not suggest parenchymal involvement with the disease, 
but the examiner indicated that this could not be stated 
definitively on the basis of a plain chest film.  The 
veteran's lung functions were consistent with some mild 
restrictive defect.  The diffusion capacity was reduced and 
remained reduced when corrected for alveolar volume, which 
the examiner speculated was perhaps on the basis of his 
previously diagnosed sarcoidosis.

The veteran was seen for outpatient treatment in April 2001, 
for a routine follow up.  He noted that he has not had any 
particular problems, and that he was feeling relatively well.  
He did notice that his inhalers have not been helpful to him 
at all for his breathing.  He discussed his weight gain of 23 
pounds in the past 4 months, and he indicated that he was 
interested in getting into a weight loss program.  At that 
time he weighed 298 pounds.

Upon examination, the veteran was found to have no 
lymphadenopathy, no thyromegaly, no carotid bruits, and no 
jugular venous distention.  His lungs were clear to 
auscultation bilaterally.  Cardiac rate and rhythm were 
regular.  His abdomen was obese, protuberant, and 
nondistended, with good bowel sounds and no bruit.  
Peripherally he had 2/4 pulses in his upper extremities; 1/4 
in his lower extremities.  He had venous stasis changes in 
his lower extremities.

The veteran was seen again for outpatient treatment in late 
April 2001.  He indicated that, up until August 2000, he had 
been relatively asymptomatic from his sarcoidosis.  He 
reported having never had a symptomatic flare of his 
sarcoidosis with respect to shortness of breath.  He never 
had specific medication or any medication for his sarcoidosis 
up until August 2000.  He had no rashes, arthralgias, or 
other complaints.  He did have some complaints of chronic dry 
eyes, for which he was occasionally seeing an 
ophthalmologist, however, his only medications for that 
complaint were lubricating eye drops.  The veteran indicated 
that he was using an albuterol inhaler.  The examiner noted 
that the veteran's pulmonary function tests from September 
2000 demonstrated mild obstructive airway disease.  His 
repeat pulmonary function tests demonstrated essentially 
normal studies without any interval change being noted.  His 
diffusing capacity of lung for carbon monoxide had also 
normalized since his last study.

Physical examination was notable for a pulse oximetry of 94 
percent on room air.  He had a regular cardiac rate and 
rhythm, with first and second heart sounds being auditory and 
normal.  There were no appreciable murmurs, rubs, or gallops 
noted on examination.  Blood pressure was 130/90, pulse 65 to 
70.  Pulmonary examination was normal except for a few end 
expiratory wheezes.  He had no audible rhonchi.  He did not 
have a significantly prolonged expiratory phase.  Abdomen was 
obese, soft, nontender, and nondistended.  

The veteran's complaints included a recent weight gain due to 
inactivity and poor eating habits, as well as right ankle 
pain.  The veteran had no pulmonary complaints other than 
some mild shortness of breath with activity, but what he had 
noticed recently was that he started to gain weight in the 
last year.  It was the examiner's hope that with some 
continued activity and exercise and weight loss, the veteran 
would notice that his shortness of breath has improved.  The 
veteran had undergone a series of X-rays since the examiner 
first started taking care of him, and none of these had been 
documented as having any sort of abnormal findings, including 
his most recent set of films, which were done in August 2000, 
and previous films which were done in June 2000.  The 
examiner indicated that, at this time, there appeared to be 
no signs of active sarcoid anywhere in the veteran.

The veteran received a further pulmonary function test in May 
2001.  At that time, the veteran had an FVC of 5.23, which 
was 96% of predicted, an FEV1 of 3.77, which was 96% of 
predicted, and an FEV1/FVC ratio of 72%.  The DLCO was 80% of 
predicted.  The notes attached to the testing indicate that 
the FVC, FEV1, and FEV1/FVC were normal.  The diffusing 
capacity was normal.  The examiner's impression was of normal 
pulmonary function tests.  Compared to studies in August 
2000, the FVC, FEV1, and DLCO were not significantly 
different.

The veteran was seen on an outpatient basis in December 2001 
with complaints including congestion, general malaise, and 
shortness of breath.  The veteran at that time was diagnosed 
with a viral upper respiratory infection.

The veteran received a further VA examination in January 
2002.  The results of that examination indicate, in relevant 
part, that the veteran reported that, beginning about one and 
a half years prior, he began noticing a moderate degree of 
dyspnea on exertion, which he felt had slowly progressed in 
the intervening time.  He also noted gaining 20 pounds over 
that interval.  He indicated that, at present, he had to walk 
up a mild incline of several feet and then climb a flight of 
stairs to enter his workplace.  He indicated that by the time 
he does that his legs have become heavy and he is quite out 
of breath.  If he has to climb more than one flight of stairs 
he finds it hard to talk.  If he has to climb two flights of 
stairs he needs to rest to catch his breath.  The symptoms 
are consistent on a daily basis.  He denied significant cough 
or sputum production.  He had no new skin lesions of note.  
He denied any exertional chest pains, palpitations, 
tachycardia, or skipped beats.  He also denied any numbness 
or tingling.  He had no focal weakness, but tended to fatigue 
more easily than he did in the past.  He has never been 
treated with corticosteroids.  He uses an inhaled steroid, 
but he has found that this had virtually no impact on his 
shortness of breath or exertion, and for this reason he had 
not used it recently.

He indicated that he had developed a prolonged upper 
respiratory infection which he was told was a cold.  A chest 
X-ray done at that time revealed some linear areas of 
scarring in both lungs.  There was no evidence of 
paratracheal adenopathy.  The examiner noted that on previous 
X-rays, there was apparently a mild increase in the 
paratracheal soft tissue shadow consistent with adenopathy.

Upon examination, the veteran was found to be an obese white 
male in no acute distress.  His temperature was 97.6 degrees, 
his pulse was 68 and regular, his respirations were 20 
unlabored, his blood pressure was 147/81 mmHg, his height was 
6 feet 2 inches, and his weight was 298 pounds.  Examination 
of the head, eyes, ears, nose, and throat revealed scleral 
icterus or conjunctivitis.  Nasal passages were clean.  
Tongue was clear.  Throat was not inflamed.  The posterior 
pharynx was not coated.  Neck was supple without venous 
distention or adenopathy.  Auscultation of the chest revealed 
no wheezes, rales, or rhonchi.  No breath sounds were in 
abnormal intensity.  Auscultation of the heart revealed a 
regular rate and rhythm and no murmurs, gallops, or rubs.  
Examination or the extremities revealed no cyanosis, 
clubbing, or edema.  The examiner noted that the results of 
pulmonary function testing conducted that same day showed an 
FVC of 4.53, which was 84% of predicted, an FEV1 of 3.40, 
which was 88% of predicted, and an FEV1/FVC ratio of 75%.  
The DLCO was 78% of predicted.  The examiner noted that 
values done in April 2001 revealed an FVC of 5.23 which was 
96% of predicted, an FEV1 of 3.77, which was 96% of 
predicted, an FEV1/FVC ratio of 73%, and a DLCO of 80% of 
predicted.

The examiner diagnosed the veteran with pulmonary 
sarcoidosis.  The examiner noted that this was a historical 
diagnosis based on medical records indicating the findings of 
the granulomatous inflammation in a paratracheal lymph node.  
The examiner indicated that from this standpoint of the usual 
radiographic staging of sarcoidosis, the veteran appeared to 
have a radiograph stage I disease.  At the present time his 
degree of disability from the pulmonary sarcoidosis based on 
recent pulmonary function studies would be minimal.  The 
examiner indicated that it was somewhat difficult to explain 
how the veteran's pulmonary function studies were changed so 
dramatically in the approximately two and a half years in the 
absence of any form of therapy.  It was also somewhat 
difficult to explain why the veteran's vital capacity had 
declined recently compared to studies performed in April 
2001. 

The examiner indicated that it was his opinion that the 
veteran's dyspnea on exertion was disproportionate to the 
abnormalities on pulmonary function testing.  This suggested 
the possibility that the veteran's dyspnea had another set of 
causes which included mainly cardiac disease.  The examiner 
indicated that it did not appear that the veteran's pulmonary 
sarcoidosis was the cause for his symptoms of shortness of 
breath.  There was a very remote possibility that he has 
involvement of the heart with sarcoidosis. 

As noted above, pulmonary function testing from January 2002 
revealed an FVC of 4.53, which was 84% of predicted, an FEV1 
of 3.40, which was 88% of predicted, and an FEV1/FVC ratio of 
75%.  The DLCO was 78% of predicted.  The comments attached 
to that test indicated that the FVC, FEV1, and FEV1/FVC were 
normal.  The diffusing capacity was decreased.  The 
reviewer's impression was of normal pulmonary function tests 
with an isolated abnormality of diffusing capacity.  Compared 
to studies in April 2001, the FVC, FEV1, and DLCO were not 
significantly different.


The Law

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's sarcoidosis is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.   Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disabilities were revised. The 
veteran's sarcoidosis has previously been rated by analogy to 
pneumoconiosis.  38 C.F.R. § 4.20 and § 4.97, Code 6802 (as 
in effect prior to October 7, 1996).  This code provides that 
a 10 percent rating is assigned for pneumoconiosis which is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent rating was 
warranted for moderate pneumoconiosis with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent 
evaluation was warranted for severe pneumoconiosis with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.

On October 7, 1996, new rating criteria for sarcoidosis with 
pulmonary involvement was added to VA's Schedule for Rating 
Disabilities and are found in 38 C.F.R. § 4.97, Diagnostic 
Code 6846.  Under the new code, a noncompensable rating is 
warranted for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiological impairment.  A 
30 percent rating is warranted for sarcoidosis where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is warranted for 
sarcoidosis where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
A 100 percent rating is warranted for sarcoidosis where there 
is cor pulmonale; or cardiac involvement with congestive 
heart failure; or progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.  This code 
indicates that the active disease or residuals of sarcoidosis 
may otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.

Diagnostic Code 6600 primarily rates the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  A 30 percent evaluation requires 
FEV1 of 56 to 70 percent predicted, or; FEV1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent evaluation requires FEV1 of 40 to 55 percent 
predicted, or; FEV1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation requires FEV1 less than 40 percent of 
predicted value, or; the ratio of FEV1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6600 (2001).

As the veteran's claim for a higher rating for sarcoidosis 
was pending when the regulations pertaining to systemic and 
respiratory disabilities were revised, he is entitled to the 
version of the law most favorable to him, although the new 
criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  Thus, for the time period 
December 1, 1992, through October 6, 1996, only the old 
criteria may be considered.  For the time period from October 
7, 1996 through April 12, 1999, when the veteran was 
receiving a 10 percent evaluation, and for the time period 
beginning April 13, 1999, when the 30 percent evaluation was 
in effect, either the old or new regulations may be 
considered, and whichever is more favorable to the veteran 
will be applied. 


Analysis

Entitlement to an increased evaluation for service connected 
sarcoidosis for the time period December 1, 1992, though 
October 6, 1996.

Taking into account all relevant evidence, the Board finds 
that the veteran was properly rated as 10 percent disabled 
during the above time period.  In this regard, the Board 
notes that while the VA examination of November 1994 did find 
that the veteran reported dyspnea on exertion, he was not 
found to have considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests, such that a higher rating would be warranted.  The 
veteran's pulmonary function tests from December 1994 show an 
FEV1 of 68% of predicted, an FVC of 3.98 which is 69% of 
predicted, and an FEV1/FVC of 80%, but do not confirm that 
the veteran suffers from moderate dyspnea on slight exertion.  
Further, the veteran's lungs were found to be clear to 
auscultation and percussion without wheezes or crackles, and 
the veteran's lung fields were clear on X-ray, without 
evidence of considerable pulmonary fibrosis.   Thus, 
considering all the evidence from this time frame, and the 
criteria in effect during this time frame, the Board finds 
that this evidence does not warrant a rating higher than 10 
percent.


Entitlement to an increased evaluation for service connected 
sarcoidosis for the time period October 7, 1996 through April 
12, 1999.

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabled due 
to his sarcoidosis for the above time period, under either 
the old or new criteria.  Neither is found to be more 
favorable to the veteran in this instance.  In this regard, 
VA examination of March 1997 found the veteran to have a 
moderate restrictive pattern upon pulmonary testing, and 
limited exercise tolerance secondary to shortness of breath.  
The examiner did not note any pulmonary fibrosis.  The 
veteran was not found to have considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests, or pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids, such that a higher rating 
would be warranted.

Pulmonary function testing dated March 1997 found the veteran 
to have an FEV1 at 75% of predicted (3.4), and an FVC of 74% 
(4.2), which results in an FEV1/FVC ratio of 81 percent.  
These levels of pulmonary function, under the new 
regulations, warrant no more than a 10 percent evaluation.


Entitlement to an increased evaluation for service connected 
sarcoidosis from April 13, 1999.

Taking into account all relevant evidence, the Board finds 
that the veteran was properly rated as 30 percent disabled 
during the above time period.  In this regard, the Board 
specifically notes the findings of several pulmonary function 
tests.  In April 1999, the veteran's FEV1 was 69% of 
predicted, his FEV1/FVC ratio was 81% of predicted, and his 
DLCO was 59% of predicted.  In May 2001, the veteran's FEV1 
was 96% of predicted, his FEV1/FVC was 72% of predicted, and 
his DLCO was 80% of predicted.  In January 2002, the 
veteran's FEV1 was 88% of predicted, his FEV1/FVC was 75% of 
predicted, and his DLCO was 78% of predicted.  Most of these 
levels of pulmonary function would warrant no more than a 10 
percent disability evaluation.  However, considering the 
veteran's April 1999 pulmonary function test, his complaints 
of dyspnea, and his use of inhalers, and resolving all doubt 
in favor of the veteran, the RO found that the veteran's 
service connected sarcoidosis warranted a rating of 30 
percent disabling.  

However, none of the evidence presented indicates that the 
veteran suffered from severe symptoms such as extensive 
fibrosis, or severe dyspnea on slight exertion with 
corresponding ventilatory defect confirmed by pulmonary 
function tests, or pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control such that 
a rating higher than 30 percent would be warranted.  In this 
regard, the Board notes that the veteran indicated, in 
outpatient treatment records and a VA examination report of 
April 2001, that he was relatively asymptomatic from his 
sarcoidosis.  The examiner further indicated that the veteran 
showed no signs of active sarcoid.  The veteran's January 
2002 examination found that the veteran's dyspnea on exertion 
was disproportionate to the abnormalities on pulmonary 
function testing, and that it did not appear that the 
veteran's pulmonary sarcoidosis was the cause for his 
symptoms of shortness of breath.  VA examiners have 
considered that the dyspnea may be due to other causes, such 
as cardiac disability and/or obesity.  Based on the rather 
limited findings of disability, it cannot be said that the 
veteran's sarcoidosis warrants a rating of more than 30 
percent.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for sarcoidosis for the period December 1, 1992 through April 
12, 1999, is denied.
 
Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling, from April 13, 
1999, is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

